Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Lakeview Manor Nursing Home, )

) Date: January 24, 2006
Petitioner, )
)

Vv. ) Docket No. C-06-37
) Decision No. CR1395
Centers for Medicare & Medicaid )
Services. )
)
DECISION

The October 25, 2005 request for hearing of Petitioner, Lakeview Manor Nursing Home

is dismissed pursuant to42 C.F.R. § 498.70(b) and (c). The request for hearing was not
timely filed; Petitioner has not shown good cause for an extension of time within which to
file its request for hearing; and, even if there was good cause for not dismissing the request
for hearing, it raises no justiciable controversy.

I. Background

Petitioner, located in New Roads, Louisiana, is certified to participate in the Medicare
program as a skilled nursing facility (SNF) and the state Medicaid program as a nursing
facility (NF). The Louisiana Department of Health and Hospitals (the state agency)
completed a Life Safety Code and Standard Health Survey of Petitioner’s facility on May
26, 2005. The state agency advised Petitioner by letter dated June 9, 2005, that it was in
violation of federal and state participation requirements and that a denial of payment for
new admissions (DPNA) would be effective August 26, 2005, if substantial compliance
was not achieved prior to that date, and that Petitioner’s provider agreement was subject
to termination. The state agency also advised in its letter that Petitioner had until August
18, 2005, to file a request for hearing by an administrative law judge (ALJ). By letter
dated June 30, 2005, Petitioner requested informal dispute resolution (IDR) through the
state agency. Exhibit C attached to Petitioner’s Request for Extension of Time to Request
Hearing Due to Hardships Imposed by Hurricane Katrina (Request for Hearing). The
2
state agency advised Petitioner of the results of the IDR by letter dated August 16, 2005,
which letter indicates that IDR resulted in two of seven of the challenged deficiencies
being deleted. Exhibit A to Request for Hearing. Petitioner requested a hearing and an
extension of time for filing that request by letter dated October 25, 2005.

On December 2, 2005, the Centers for Medicare & Medicaid Services (CMS) moved that
I dismiss Petitioner’s request for hearing on two separate grounds: (1) that Petitioner’s
request for hearing was not timely filed and that Petitioner has not shown good cause for
an extension of time in which to file; and (2) that Petitioner has not requested review of
three of the five deficiencies remaining after IDR. CMS Memorandum in Support of
Respondent’s Motion to Deny Petitioner’s Request for an Extension and Motion to
Dismiss (CMS Motion) at 1.

II. Discussion
A. Findings of Fact

The following findings of fact are based upon the parties pleadings and documents
submitted in support thereof.

1. The state agency advised Petitioner by letter dated June 9, 2005, that it was in
violation of federal and state participation requirements and that a denial of
payment for new admissions would be effective August 26, 2005, if substantial
compliance was not achieved prior to that date, and that Petitioner’s provider
agreement was subject to termination.

2. Petitioner received the June 9, 2005, state agency notice of initial determination on
June 20, 2005.

3. By letter dated June 30, 2005, Petitioner requested informal dispute resolution
through the state agency, challenging some of the deficiencies cited by the state
agency.

4. The state agency advised Petitioner of the IDR results by letter dated August 16,
2005.

5. Petitioner’s 60-day period for requesting a hearing expired on August 19, 2005,
counting from Petitioner’s June 20, 2005 receipt of the state agency notice of
initial determination.
3
. Petitioner requested a hearing and an extension of time for filing that request by
letter dated October 25, 2005.

. Petitioner’s counsel’s evacuation from New Orleans due to Hurricane Katrina did
not occur until seven days after the 60-day period for requesting a hearing had
already expired.

. Petitioner’s counsel’s evacuation from New Orleans due to Hurricane Katrina did
not occur until eight days after Petitioner received the IDR results on August 18,
2005.

. The surveyors cited Petitioner with violations of federal participation requirements
under 42 C.F.R. § 483.10(d)(3) Tag F164), at a scope and severity level (s/s) of D;
§ 483.20(b) (Tag F272), s/s D; § 483.20(k) (Tag F279), s/s D; § 483.20(k) (2) (Tag
F280), s/s E; § 483.25(d)(1) (Tag F315), s/s D; § 483.25(h)(2) (Tag F324), s/s G;

§ 483.35(e) (Tag F367), s/s D; § 483.60(c) (2) (Tag F 429), s/s D.

10. Petitioner has not challenged the alleged violations of 42 C.F.R. § 483.10(d)(3)

(Tag F164), (s/s) of D; § 483.20(k) (2) (Tag F280), s/s E; § 483.25(d)(1) (Tag
F315), s/s D; § 483.35(e) (Tag F367), s/s D; § 483.60(c) (2) (Tag F 429), s/s D.

B. Conclusions of Law
. Petitioner’s request for hearing was untimely.

. The impact of Hurricane Katrina upon Petitioner’s counsel is not good cause for
Petitioner not filing the request for hearing within the 60-day period allowed by the
regulations or for extending the time in which Petitioner might file.

. Participation in the state IDR process is not good cause for extending the period
during which Petitioner might request a hearing.

. Dismissal of Petitioner’s request for hearing is appropriate pursuant to 42 C.F.R. §
498.70(c).

. The alleged violations of 42 C.F.R. § 483.10(d)(3) (Tag F164), (s/s) of D; §
483.20(k) (2) (Tag F280), s/s E; § 483.25(d)(1) (Tag F315), s/s D; § 483.35(e) (Tag
F367), s/s D; § 483.60(c) (2) (Tag F 429), s/s D, are unchallenged by Petitioner and
pursuant to 42 C.F.R. § 498.20(b) those findings are final and binding upon
Petitioner.
4

6. Petitioner has not disputed five deficiency citations at a scope and severity of D
and E, and Petitioner has thus failed to dispute that it was not in substantial
compliance as to each of the undisputed deficiencies.

7. Any one of the undisputed deficiencies provides a sufficient basis for CMS to
terminate Petitioner’s provider agreement and a sufficient basis for the imposition
of a DPNA.

8. Petitioner has no right to review of either the scope and severity determination by
CMS when the remedy is a DPNA or the choice of remedy. 42 C.F.R. §§
488.408(g)(2), 498.3(b)(14) and (d)(10)(1).

9. Given the nature of the DPNA remedy (see 42 C.F.R. § 488.417), even if I ruled in
Petitioner’s favor on the two deficiencies challenged, such a ruling would have no
impact upon the DPNA that is supported by one or more of the undisputed
deficiencies.

10. Any ruling I might make in favor of Petitioner on the merits of its appeal would
lead to no remedy, rendering this a moot case, and a party does not have a right to
even an advisory opinion in a moot case and dismissal is appropriate pursuant to
42 C.F.R. § 498.70(b).

C. Issues
The issues raised by the CMS motion to dismiss are:

Whether Petitioner’s request for hearing should be dismissed
because it is untimely; and/or,

Whether Petitioner’s request for hearing should be dismissed
because it is moot.

D. Applicable Law

Petitioner is a long-term care facility participating in the federal Medicare program as a
SNF and in the state Medicaid program as a NF. The statutory and regulatory
requirements for participation by a long-term care facility are found at sections 1819 and
1919 of the Social Security Act (Act) and at 42 C.F.R. Part 483.
5
Pursuant to the Act, the Secretary has delegated to CMS and the states the authority to
impose remedies against a long-term care facility that is not complying substantially with
federal participation requirements. The purpose of imposing enforcement remedies is to
ensure prompt compliance with program requirements. 42 C.F.R. § 488.402(a).
Facilities that participate in Medicare may be surveyed on behalf of CMS by state survey
agencies in order to determine whether the facilities are complying with federal
participation requirements. 42 C.F.R. §§ 488.10- 488.28, 488.300-488.335. Pursuant to
42 C.F.R. Part 488, CMS may impose remedies, including a DPNA, against a long-term
care facility when a state survey agency concludes that the facility is not complying
substantially with federal participation requirements. 42 C.F.R. §§ 488.406; 488.408;
488.430. “Substantial compliance means a level of compliance with the requirements of
participation such that any identified deficiencies pose no greater risk to resident health or
safety than the potential for causing minimal harm.” Jd. (emphasis in original).

The Act and regulations make a hearing before an ALJ available to a long-term facility
against whom CMS has determined to impose an enforcement remedy. Act, section
1128A(c)(2); 42 C.F.R. §§ 488.408(g); 498.3(b)(13). The hearing before an ALJ is a de
novo proceeding. Anesthesiologists Affiliated, et al, DAB CR65 (1990), aff'd, 941 F2d.
678 (8" Cir. 1991). A facility has a right to appeal a “certification of noncompliance
leading to an enforcement remedy.” 42 C.F.R. § 488.408(g)(1); see also 42 C.F.R. §§
488.330(e) and 498.3. However, the choice of remedies by CMS or the factors CMS
considered when choosing remedies, are not subject to review. 42 C.F.R. § 488.408(g)(2).
A facility may only challenge the scope and severity level of noncompliance found by
CMS if a successful challenge would affect the amount of the CMP that could be
collected by CMS or impact upon the facility’s nurse aide training program. 42 C.F.R. §§
498.3(b)(14) and (d)(10)(1). CMS’s determination as to the level of noncompliance “must
be upheld unless it is clearly erroneous.” 42 C.F.R. § 498.60(c)(2). This includes CMS’s
finding of immediate jeopardy. Woodstock Care Center, DAB No. 1726, at 9, 38 (2000),
aff'd, Woodstock Care Center v. Thompson, 363 F.3d 583 (6" Cir. 2003). The
Departmental Appeals Board (the Board) has long held that the net effect of the
regulations is that a provider has no right to challenge the scope and severity level
assigned to a noncompliance finding, except in the situation where that finding was the
basis for an immediate jeopardy determination. See, e.g., Ridge Terrace, DAB No. 1834
(2002); Koester Pavilion, DAB No. 1750 (2000).

When a penalty is proposed and appealed, CMS must make a prima facie case that the
facility has failed to comply substantially with federal participation requirements. “Prima
facie” means that the evidence is “(s)ufficient to establish a fact or raise a presumption
unless disproved or rebutted.” Black’s Law Dictionary 1228 (8th ed. 2004). See also,
Hillman Rehabilitation Center, DAB No. 1611, at 8 (1997), aff'd, Hillman Rehabilitation
Center v. U.S. Dept. of Health and Human Services, No. 98-3789 (D.N.J. May 13, 1999).
To prevail, a long-term care facility must overcome CMS’s showing by a preponderance
6
of the evidence. Batavia Nursing and Convalescent Center, DAB No. 1904 (2004);
Batavia Nursing and Convalescent Inn, DAB No. 1911 (2004); Emerald Oaks, DAB No.
1800 (2001); Cross Creek Health Care Center, DAB No. 1665 (1998); Hillman
Rehabilitation Center, DAB No. 1611.

E. Analysis

The regulations are clear regarding the requirements for timely filing a request for
hearing. Title 42 C.F.R. § 498.40(2) provides:

The affected party or its legal representative or other
authorized official must file the request in writing within

60 days from receipt of the notice of initial, reconsidered, or
revised determination unless that period is extended... .

The 60 days runs from the date of receipt by the affected party, which is presumed to be
five days after the date of the notice unless it is shown that the notice was received earlier
or later. 42 C.F.R. §§ 498.40(a)(2) and 498.22(b)(3). I have the discretion to extend the
period for filing a request for hearing if the petitioner files a “written request for
extension of time stating the reasons why the request was not filed timely,” and I find
good cause for the late filing is stated. 42 C.F.R. § 498.40(c). Although the legislative
history for section 498.40 is not helpful to understanding application of these regulatory
provisions in this case, ' the requirement for timely filing a written request for hearing is
commonly viewed as the means by which administrative finality can be achieved, i.e., if
there is no deadline for filing and an affected party may file at anytime, the record on an
action may never be closed.

I am authorized to dismiss a request for hearing if it was not timely filed and I have not
granted an extension of the period to file. 42 C.F.R. § 498.70(c).

Petitioner does not dispute that the June 9, 2005 notice from the state agency is the notice
of initial determination required by 42 C.F.R. § 498.20(a). Petitioner does not indicate
when the June 9, 2005 notice was received but asserts in its request for hearing at page 2
and also in the request for IDR dated June 30, 2005 (Exhibit C to the Request for
Hearing), that the CMS 2567-L Statement of Deficiencies which was referenced in the
June 9 notice as attached, was not received by Petitioner until June 20, 2005. Pursuant to
42 C.F.R. §§ 498.40(a)(2) and 498.22(b)(3), there is a rebuttable presumption that the
June 9 notice was received within five days of the date of that notice. CMS has not
disputed Petitioner’s representation that the Statement of Deficiencies was not received

| 59 Fed. Reg. 22446 (June 12, 1987).
7
until June 20, 2005, and for purposes of this decision I treat the five-day-presumption as
rebutted and treat June 20, 2005 as the date of actual receipt of the notice of initial
determination. Pursuant to 42 C.F.R. § 498.40, an affected party or its legal
representative must file a request for hearing in writing within 60 days from receipt of the
notice of initial determination. Actual receipt was June 20, 2005, and the 60-day period
for requesting a hearing expired August 19, 2005. Petitioner’s request for hearing dated
October 25, 2005, is clearly late as recognized by Petitioner’s request for an extension of
time in which to file that request. The issue is whether there is good cause to grant
Petitioner the requested extension of time in which to file a request for hearing.

Petitioner advances two arguments for granting an extension:(1) Hurricane Katrina; and
(2) Petitioner could not decide whether or not an appeal would be necessary until it
received the results of IDR on August 18, 2005. Petitioner’s Memorandum in Opposition
to Respondent’s Motion to Deny Extension Request and Motion to Dismiss ( Petitioner’s
Memo.) at 2-3. Neither argument is meritorious.

According to counsel for Petitioner, she was required to evacuate New Orleans on August
26, 2005, i.e., eight days after receiving the results of IDR on August 18, 2005, and did
not have access to her office until October 2005. Petitioner’s Memo. at 3. Of course,
counsel’s evacuation did not occur until seven days after the 60-day period for requesting
a hearing had already expired. Thus, I cannot find that the impact of Hurricane Katrina
was cause for Petitioner not filing the request for hearing within the 60-day period for
requesting a hearing.

Petitioner’s real excuse for not timely filing the request for hearing is that Petitioner was
waiting for the IDR results. The gist of Petitioner’s argument is that it was awaiting the
IDR results so Petitioner could decide whether or not an appeal was necessary. The IDR
results were received on August 18, 2005 and counsel had to evacuate New Orleans eight
days later before she could post mark the request for hearing. Petitioner asserts that the
delay associated with receiving the IDR results constitutes good cause for granting the
requested extension.” This argument has no merit.

> There is no evidence that there was any modification to the enforcement remedy, the
DPNA, due to the IDR results. There is no evidence of a notice of reopened and revised
determination by the state agency or CMS. Petitioner does not argue that there was a new
60-day period for requesting a hearing triggered by the notice of IDR results, and any
such argument would be without merit absent some evidence of a reopened and revised
determination. See Concourse Nursing Home, DAB No. 1856 (2002).
8
Participation in state IDR has been repeatedly held by the Board and ALJs, not to be good
cause for granting an extension of time for filing a request for hearing. The IDR process
established by 42 C.F.R. § 488.331 does not toll the federal appeal process because it is a
separate procedure in addition to the appeal rights provided to facilities under federal
regulations. The purpose of the IDR process is to give the affected provider an
opportunity to resolve the matter quickly without the need for litigation. 59 Fed. Reg.
56147 (Nov. 10, 1994). But IDR does not substitute for the hearing process or constitute
good cause for delay of the hearing process. See Prospect Heights Care Center, DAB
CR802 (2001). Furthermore, as the Board noted in the Cary decision, “(i)f approaching
the deadline for termination to go into effect and/or choosing to participate in an IDR
process were sufficient to excuse the failure to file a timely request for a federal hearing,
the time frame for such appeals would become almost meaningless. Cary Health and
Rehabilitation Center, DAB No. 1771 (2001); see also, Hillcrest Healthcare, L.L.C.,
DAB No. 1879 (2003); Concourse Nursing Home, DAB No. 1856 (2002); Nursing Inn of
Menlo Park, DAB No. 1812 (2002) (IDR is not cause to extend period for filing an

appeal).

I conclude that Petitioner has not established good cause for an extension of the time in
which to file its request for hearing and dismissal is appropriate pursuant to 42 C.F.R. §
498.70(c).

The CMS argument that Petitioner’s request for hearing presents a moot case also merits
discussion. The surveyors cited Petitioner with violations of 42 C.F.R. § 483.10(d)(3)
(Tag F164)° at a scope and severity level (s/s) of D; § 483.20(b) (Tag F272), s/s D; §

> This is a “Tag” designation that refers to the part of the State Operations Manual
(SOM), Appendix P, “Survey Protocol for Long Term Care Facilities,” “Guidance to
Surveyors” that pertains to the specific regulatory provision allegedly violated. The cited
deficiencies are set forth in a Statement of Deficiency, Form 2567L (SOD) prepared by
the state surveyors. Each deficiency includes a scope and severity level (SS) level such as
“SS=J.” See, e.g., CMS Ex. 4, at 1 (left column). Scope and severity levels are used by
CMS and a state agency when selecting remedies. The scope and severity level is
designated by an alpha character, A through L, selected by CMS or the state agency from
the scope and severity matrix published in the SOM at section 7400E. A scope and
severity level of A, B, or C indicates a deficiency that presents no actual harm but has the
potential for minimal harm. Facilities with deficiencies of a level no greater than C
remain in substantial compliance. 42 C.F.R. § 488.301. A scope and severity level of D,
E, or F indicates a deficiency that presents no actual harm but has the potential for more
than minimal harm that does not amount to immediate jeopardy. A scope and severity
(continued...)
9
483.20(k) (Tag F279), s/s D; § 483.20(k)(2) (Tag F280), s/s E; § 483.25(d)(1) (Tag
F315), s/s D; § 483.25(h)(2) (Tag F324), s/s G; § 483.35(e) (Tag F367), s/s D; §
483.60(c) (2) (Tag F 429), s/s D. Appendix A to the Request for Hearing. Petitioner
requested IDR as to Tags F272, F279, F280, F315, F324, F367 and a state deficiency (not
cited as a violation of a federal provision). Appendix C to the Request for Hearing. The
IDR resulted in deletion of Tag F279 and the state deficiency but affirmation of Tags
F272, F280, F315, F324, and F367. Appendix A to the Request for Hearing. In its
October 25, 2005 request for hearing, Petitioner only challenges Tags F272 and F324.
Thus, the alleged violations of 42 C.F.R. § 483.10(d)(3) (Tag F164), (s/s) of D; §
483.20(k)(2) (Tag F280), s/s E; § 483.25(d)(1) (Tag F315), s/s D; § 483.35(e) (Tag F367),
s/s D; § 483.60(c) (2) (Tag F 429), s/s D, are unchallenged by Petitioner and pursuant to
42 C.F.R. § 498.20(b) are final and binding upon Petitioner. The gist of the CMS
argument is that the unchallenged deficiencies are a sufficient and proper basis for the
imposition of a DPNA enforcement remedy; that therefore there is nothing for me to
review; and that there is no remedy I can fashion for Petitioner, thus rendering this a moot
case. I agree with CMS.

CMS may conclude that a long-term care facility is not in substantial compliance and
terminate the provider’s participation agreement based upon a deficiency at a scope and
severity level of D or higher, i.e., a deficiency that presents the potential for more than
minimal harm. 42 C.F.R. § 488.456(b). In addition to, or in lieu of termination, CMS
may, upon finding a facility is not in substantial compliance, also impose one or more of
the other remedies specified in 42 C.F.R. § 488.406, including a DPNA. In this case,
Petitioner has not disputed five deficiency citations at a scope and severity of D and E.
Thus, Petitioner has failed to dispute that it was not in substantial compliance as to each
of the undisputed deficiencies. Any one of the undisputed deficiencies provides a
sufficient basis for CMS to terminate Petitioner’s provider agreement and a sufficient
basis for the imposition of a DPNA. Petitioner cannot obtain review of either the scope
and severity determination by CMS when the remedy is a DPNA or the choice of
remedy. 42 C.F.R. §§ 488.408(g)(2), 498.3(b)(14) and (d)(10)(1). Furthermore, given the
nature of the DPNA remedy (see 42 C.F.R. § 488.417), even if I ruled in Petitioner’s

(...continued)

level of G, H, or I indicates a deficiency that involves actual harm that does not amount to
immediate jeopardy. Scope and severity levels J, K, and L are deficiencies that constitute
immediate jeopardy to resident health or safety. Letters A, D, G, and J indicate an
isolated occurrence, letters B, E, H, and K indicate a pattern of occurrences, and letters C,
F, L, and L indicate widespread occurrences. The matrix, which is based on 42 C.F.R. §
488.408, specifies which remedies are required and optional at each level based upon the
frequency of the deficiency. See SOM, section 7400E.
10
favor on the two deficiencies challenged, such a ruling would have no impact upon the
DPNA that is supported by one or more of the undisputed deficiencies. The net effect is
that any ruling I might make in favor of Petitioner on the merits of its appeal would lead
to no remedy, rendering this a moot case. A party does not have a right to even an
advisory opinion in a moot case and dismissal is appropriate pursuant to 42 C.F.R. §
498.70(b).

II. Conclusion

For the foregoing reasons, Petitioner’s request for hearing is dismissed.

/s/
KEITH W. SICKENDICK
Administrative Law Judge

